 637318 NLRB No. 78HONEYWELL, INC.1The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.2We agree with the judge's findings that Deal's statement toMcAneny and Gisondi violated Sec. 8(a)(1) of the Act. We find it
unnecessary to pass on the General Counsel's argument that other
statements made by Respondent's supervisors, Cash and Sell, also
violated Sec. 8(a)(1) because they would be cumulative in any event
and would not affect our remedy or Order.3In finding that the Respondent harbored antiunion animus, we donot rely on the comments made by the Respondent's director of
human resources, Charles Schroeder, during negotiations for a new
contract and during an arbitration hearing.4We find no merit in the Respondent's contention that its hiringof a few unit employees into jobs outside the unit after the JOB pro-
cedure was announced to nonunit employees proves that its policy
was in no way discriminatory. That evidence shows only that theContinuedHoneywell, Inc. and Local 116, International Unionof Electronic, Electrical, Salaried, Machine and
Furniture Workers, AFL±CIO. Cases 4±CA±20581±2 and 4±CA±20631August 25, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSSTEPHENSANDTRUESDALEOn September 2, 1994, Administrative Law JudgeArline Pacht issued the attached decision. The Re-
spondent filed exceptions and a supporting brief, the
General Counsel and the Charging Party filed answer-
ing briefs, and the Respondent filed a reply brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions and to adopt the recommended Order as modi-
fied.We agree with the judge that, in the circumstancesof this case, the provision in the Respondent's ``Job
Opportunity Bulletin'' (JOB) procedure precluding unit
employees covered by a collective-bargaining agree-
ment from bidding on job vacancies violated Section
8(a)(3) and (1) of the Act. In adopting the judge's de-
cision, we rely principally on the evidence of actual
antiunion motivation, as set out below. We also agree
with the judge that the policy was ```inherently de-
structive' of important employee rights,'' and thus un-
lawful under the theory of NLRB v. Great Dane Trail-ers, 388 U.S. 26, 33±34 (1967), but our analysis dif-fers somewhat from that of the judge, as further ex-
plained below.In finding antiunion motivation, we rely on theample record evidence of statements by agents of the
Respondent regarding job opportunities that would
exist after the cessation of the Respondent's manufac-
turing operations. Thus, credited or uncontradicted
record evidence shows: that Stockroom Supervisor Ar-
lene Deal told unit employee Michael McAneny that
the Respondent was screening applicants for openings
with Da-Tech (a company to which the Respondent
subcontracted some of its production operations) and
would weed out anyone with union ties; that Deal told
unit employee Albert Gisondi that Da-Tech ``wasn't
taking any union people'' and admonished him not topursue the matter any further;2that Deal told unit em-ployee Herbert Webb that he would not be considered
for a job with Da-Tech because ``he was union''; and
that Core Products Manager Bill Sell told unit em-
ployee John O'Rourke that Sell had been ordered by
labor relations ``not to take any bargaining unit em-
ployees.'' 3This evidence amply demonstrates that theRespondent's JOB policy was motivated by a desire to
rid itself of employees affiliated with the Union.We also agree with the judge that the Respondent'smaintenance of its JOB policy in the circumstances
here was inherently destructive of employee rights and,
even absent our findings of specific antiunion motiva-
tion, we would find that the Respondent's policy vio-
lated the Act. The policy was discriminatory by virtue
of limiting use of the procedure to employees not rep-
resented by the Union. In NLRB v. Great Dane Trail-ers, supra, the Supreme Court held that if ``it can rea-sonably be concluded that the employer's discrimina-
tory conduct was `inherently destructive' of important
employee rights, no proof of an antiunion motivation
is needed.'' 388 U.S. at 34. This is so because ``such
conduct carries its own indicia of intent.'' Id. The bur-
den then shifts to the employer, which, in order to
avoid the finding of an 8(a)(3) violation, must prove
that it ``was motivated by legitimate objectives.'' Id.
The required showing is something more than minimal
evidence of legitimacy, since the Court held that even
if the adverse effect of discriminatory conduct on em-
ployee rights is ``comparatively slight,'' an employer
must produce ``evidence of legitimate and substantialbusiness justifications for the conduct,'' in order to es-cape liability under Section 8(a)(3) (emphasis added).
Id.In our view, the JOB policy was inherently destruc-tive, and plainly carried indicia of antiunion intent. At
a time when the unit employees' jobs were disappear-
ing because of the termination of manufacturing oper-
ations at Fort Washington, the policy excluded those
employees from bidding on job vacancies in the sub-
contracted operations or at the Respondent's other pro-
duction locations solely on the ground that they had a
collective-bargaining representative.4Such a policy 638DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Respondent might, on its own initiative, decide to make a fewnonunit jobs available to the unit employees. The credited testimony
of employees Michael McAneny, Albert Gisondi Jr., John O'Rourke,
and Herbert Webb concerning management representatives' replies
to their inquiries in the fall of 1991 and spring of 1992 about apply-
ing for nonunit jobs for which they had relevant experience, how-
ever, reveals that the Respondent's primary message was that they
were, as a general rule, blocked from any consideration for such
jobs. Union-represented employees need not apply, in short.5We do not rely on the judge's finding that the JOB policy wasinherently destructive because it ``hindered future bargaining,''
``eviscerate[d],'' ``destroy[ed],'' or ``did away with'' the unit. It is
undisputed that the unit was elminated as a result of the Respond-
ent's lawful consolidation of operations. We agree with the Respond-
ent that even if unit employees were hired pursuant to the JOB sys-
tem, neither the unit nor a bargaining obligation would necessarily
have been preserved.necessarily discourages union membership, because themessage to employees is that choosing union represen-
tation is risky because that choice can be used to dis-
criminate against you when the plant in which you
work is closed down.5Indeed, the policy here operatesin an even more overt manner than other employer
policies that the Board and reviewing courts have
deemed inherently destructive, or at least sufficiently
destructive of employee rights as to require the em-
ployer to show a substantial business justification in
order to avoid a finding of an 8(a)(3) and (1) violation.
See, e.g., Lone Star Industries, 279 NLRB 550, 552±553 (1986), and cases there cited, enfd. in relevant part
mem. sub nom. Teamsters Local 592 v. NLRB, 813F.2d 432 (D.C. Cir. 1987) (finding violation in osten-
sibly neutral work assignment policy that operated to
detriment of returning strikers); NLRB v. Frick Co.,397 F.2d 956 (3d Cir. 1968) (holding unlawful a rule
that did not mention strikers but that, as applied, ef-
fected a discriminatory forfeiture of strikers' vacation
benefits).We find no merit to the Respondent's claimed ``le-gitimate objectives'' for its policy. In rejecting its
claim that it felt compelled to exclude unit employees
from access to nonunit jobs under the JOB procedure
in order to avoid violating Section 8(a)(5), we agree
with the judge that this claimed fear was groundless in
view of the fact that the nonunit jobs were not manda-
tory subjects of bargaining.We also reject the Respondent's contention, in reli-ance on Fabric Warehouse, 294 NLRB 189, 193(1993); and A.H. Belo Corp
., 285 NLRB 807, 808±809 (1987), that it was lawfully maintaining the status
quo of an existing practice of dual job posting systems
for unit and nonunit employees. Those cases involved
fringe benefits plans (a sick pay plan in A.H. Belo
Corp. and a pension plan in Fabric Warehouse) cover-ing nonunit employees which contained eligibility pro-
visions restricting the plans to employees not covered
by a collective-bargaining agreement. The Board held
that the mere existence of such plans was not unlawfulwhere the subject matter in question had been subjectto good-faith bargaining between the employer and the
union and the parties simply had not agreed to cover
the unit employees under those plans. The Board rea-
soned that nothing in the Act required employers auto-
matically to provide all the same benefits for unit em-
ployees that it did for nonunit employees, so long as
it had bargained in good faith and was not acting out
of antiunion motives. A.H. Belo Corp
., supra. But thatholding does not mean that employers are free to set
up discriminatory hiring or promotional criteria for
jobs outside the unit. Surely the Respondent would not
contend that if it opened a new plant, it would be free
to restrict hiring there to nonunionized employees so
long as it could argue that the bargaining representa-
tive of the unionized employees had not requested bar-
gaining to secure their right not to be denied jobs be-
cause of their past union representation. The situation
here is not different in principle. The Fort Washington
manufacturing operation was closing down, and the
employees who were losing their jobs there were mere-
ly seeking the right to bid for vacant jobs elsewhere
in the Respondent's own plants or subcontracted oper-
ations.In sum, we find that the Respondent's maintenanceof its JOB policy under the circumstances of this case
violated Section 8(a)(3) and (1) of the Act because the
General Counsel has shown, by a preponderance of the
evidence, that it was discriminatorily motivated and
because, under the test of Great Dane Trailers, it wasinherently destructive of important employee rights and
the Respondent failed to make a sufficient showing of
legitimate objectives to justify the discriminatory as-
pect of the policy.Finally, the Respondent excepts to the judge's rem-edy, contending that the affirmative relief should be
limited by the nondiscriminatory requirements of the
JOB policy. Specifically, it contends that only active
unit employees should be eligible to apply for jobs
which were posted at the Fort Washington, Pennsyl-
vania facility. We agree. We amend the judge's rem-
edy and modify the recommended Order and notice ac-
cordingly.AMENDEDREMEDYHaving found that the Respondent maintained a JOBSystem policy which contained an exclusionary provi-
sion unlawfully denying union-represented employees
at its Fort Washington facility the opportunity to apply
for positions outside the unit in Honeywell's Industrial
Automation Controls division, we shall direct the Re-
spondent to rescind the exclusionary provision. In ad-
dition, the Respondent shall be ordered to send written
notices to all employees who were or are in the unit
or covered by a collective-bargaining agreement with
Local 116, that it has rescinded the exclusionary provi- 639HONEYWELL, INC.sion of the JOB system; invite them to apply for anyposition which was posted at the Fort Washington fa-
cility pursuant to that system from the date the policy
was initiated in May 1991 until the date it is rescinded;
assure them that if they submit timely applications, and
if they would have been an eligible applicant under the
JOB system but for the exclusionary provision, the Re-
spondent will review them without discriminating
against them because they were or are affiliated with
the Union, and that if they would have been selected
for the position but for the exclusionary provision of
the JOB system, they will be offered the position or,
if it no longer exists, will be offered a substantially
equivalent one without prejudice to their seniority
rights or other rights and privileges previously enjoyed.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent, Hon-
eywell, Inc., Fort Washington, Pennsylvania, its offi-
cers, agents, successors, and assigns, shall take the ac-
tion set forth in the Order as modified.1. Substitute the following for paragraph 2(b).
``(b) Notify in writing all employees who were orare in a union-represented bargaining unit, or covered
by a union contract, that the exclusionary provision of
the JOB system has been rescinded; invite them to
apply for any position which was posted at the Fort
Washington facility pursuant to that system from the
date the policy was initiated in May 1991 until the
date it is rescinded; assure them that if they submit
timely applications, and if they would have been an el-
igible applicant under the JOB system but for the ex-
clusionary provision, their applications will be re-
viewed in a nondiscriminatory manner without ref-
erence to the fact that they were or are members of a
union-represented bargaining unit or covered by a
union contract; and if they would have been selected
for the position but for the exclusionary provision of
the JOB system, they will be offered the position or,
if it no longer exists, to a substantially equivalent one
without prejudice to their seniority rights or other
rights and privileges previously enjoyed.''2. Substitute the attached notice for that of the ad-ministrative law judge.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
tell our employees that they will notbe hired by and should not seek employment with an-
other employer because of their union affiliation or ac-
tivities.WEWILLNOT
maintain a policy of denying employ-ment opportunities outside the collective-bargaining
unit to employees in our Industrial Automated Controls
Division who are or were union-represented, or cov-
ered by a union contract, because of their union affili-
ation or activities.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
rescind the exclusionary provisions in ourJob Opportunity Bulletin (JOB) system that denies op-
portunities to apply and be considered for positions
outside their unit to employees in the Industrial Auto-
mated Controls Division who were or are in a union-
represented bargaining unit, or covered by a union
contract.WEWILL
notify in writing all employees who wereor are in a union-represented bargaining unit, or cov-
ered by a union contract, in our Industrial Automated
Controls Division that the exclusionary provision of
the JOB system has been rescinded and invite them to
apply for any position which was posted at the Fort
Washington facility pursuant to that system from the
date the policy was initiated in May 1991 until the
date it is rescinded.WEWILL
notify these employees in writing that theyhave at least 7 calendar days after receiving this notice
to submit an application; that in considering such ap-
plications and if they would have been an eligible ap-
plicant under the JOB system but for the exclusionary
provision, we will not discriminate against them be-
cause of their union affiliation or activities, and, that
if they would have been selected but for the exclusion-
ary provision of the JOB system, WEWILL
offer themthe position or, if it no longer exists, a substantially
equivalent position without prejudice to their seniority
rights or other rights and privileges previously enjoyed.WEWILL
make whole employees who accept posi-tions pursuant to this notice for any earnings and other
benefits they may have lost due to our failure to con-
sider them for positions posted under the JOB system
when they originally were available, and WEWILL
pay 640DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1Hereinafter referred to as the General Counsel.2All events occurred in 1992 unless otherwise indicated.3Documents offered into evidence by the General Counsel are re-ferred to as G.C. Exh., Respondent's exhibits are cited as R. Exh.,
the Charging Parties' exhibits as C.P. Exh., and Joint exhibits as Jt.
Exh., followed by the relevant exhibit number. Transcript references
shall be designated as Tr. followed by the page number.4Following the hearing, the General Counsel submitted a motionto correct transcript. In the absence of any oppostion thereto, the mo-
tion is hereby granted and received into evidence as G.C. Exh. 2.5Bargaining for a successor contract ended in impasse, after whichthe Respondent unilaterally implemented its final offer.6Honeywell's Industrial and Control Division included smaller fa-cilities throughout the country.7A separate collective-bargaining agreement was negotiated forclerical employees and was appended to the factory workers' con-
tract.relocation expenses which may be necessary in accord-ance with our Corporate Relocation Policy.HONEYWELL, INC.Margarita Navarro Rivera, Esq., for the General Counsel.1Marvin O. Granath, Esq., of Minneapolis, Michigan, for theRespondent.Joshua P. Rubinsky, Esq. (Brodie, Techner, Rubinsky &Ford), of Philadelphia, Pennsylvania, for the ChargingParty.DECISIONSTATEMENTOFTHE
CASEARLINEPACHT, Administrative Law Judge. Upon chargesfiled by Local 116, International Union of Electronic, Elec-
trical, Salaried, Machine and Furniture Workers, AFL±CIO
(Local 116 or the Union) on March 23, and April 10, 1992,2a consolidated complaint and notice of hearing issued on
April 13, 1993, alleging (1) that the Respondent, Honeywell,
Inc., maintained a discriminatory policy which allowed un-represented employees to bid on certain available positions,
while precluding union-represented employees from bidding
on the same jobs in violation of Section 8(a)(1) and (3) of
the National Labor Relations Act (the Act), and (2) by telling
employees they would not be hired by, nor should they seek
positions with the Da-Tech Corporation, because of their
union membership in violation of Section 8(a)(1). Respond-
ent filed a timely answer on April 13, 1993, denying that it
had committed any unfair labor practices and affirmatively
pleading that the allegations in the complaint were time
barred under Section 10(b) of the Act.This case was tried on December 9 and 10, 1993, in Phila-delphia, Pennsylvania, at which time the parties had full op-
portunity to examine and cross-examine witnesses, present
documentary evidence, and argue orally.3On the entirerecord,4including my observation of the demeanor of thewitnesses, and after considering the posttrial briefs filed by
the General Counsel, Charging Party, and Respondent, I
make the followingFINDINGSOF
FACTI. JURISDICTIONThe Respondent, a corporation, with a plant situated inFort Washington, Pennsylvania (the Fort Washington plant),
was engaged in the sale and distribution of industrial instru-
ments and valves. In conducting its business operations dur-
ing the 12-month period ending February 28, 1993, Respond-
ent purchased and received at the Fort Washington plantgoods valued in excess of $50,000 directly from points out-side the Commonwealth of Pennsylvania. Accordingly, Re-
spondent admits and I find that it is an employer engaged
in commerce within the meaning of Section 2(2), (6), and (7)
of the Act. I also find that the Union is a labor organization
within the meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
BackgroundSince the late 1930's, Local 116 and Respondent have hada lengthy and frequently contentious collective-bargaining re-
lationship. The last agreement between the parties, a 1-year
extension contract which expired in April 1992, covered ap-
proximately 150 production, maintenance, and clerical per-
sonnel at the Fort Washington facility.5A somewhat largernumber of employees in engineering, accounting, marketing,
and administrative positions at Fort Washington were unrep-
resented. The bargaining agreement contained a job posting
procedure which provided that unit employees could bid on
available jobs within the unit. Until Respondent promulgated
a policy titled ``JOB procedures,'' unit employees also were
eligible for, and regularly accepted salaried positions outside
the unit, both at the Fort Washington plant or at other loca-
tions throughout the United States.In December 1989, Respondent announced that three allieddivisions, located principally in Phoenix, Arizona, and Fort
Washington and York, Pennsylvania, would be consolidated
into one ``superdivision''ÐIndustrial Automation and Con-
trols (IAC) at the Phoenix plant.6In planning the consolida-tion, Honeywell management expressed an unequivocal ``in-
tention to cease manufacturing operations at Ft. Washing-
ton.'' (R. Exh. 4.) Thus, from the outset, Respondent antici-
pated ``both dislocations and job loss for Ft. Washington
manufacturing employees.'' Ibid. The manufacturing employ-ees and plant clericals at Ft. Washington happened to be the
only union-represented workers among the employees in-
cluded in the consolidation.7On September 20, 1990, Respondent and Local 116 exe-cuted a production shutdown agreement which provided,
inter alia, for cash payments to unit employees, retirement
incentives, bumping protections, and a 1-year extension of
the extant collective-bargaining agreement.As the quid pro quo, the Union waived any objections tothe removal of work from the facility. Consequently, by the
end of 1992, production had ceased at the Fort Washington
facility. Some of the plant's product lines were subcontracted
to other companies, others were transferred to Phoenix. By
late 1993, no unit employee remained at the plant. Although
other employee categories at the Fort Washington facility
also were downsized, the consolidation did not affect non-
union employees as severely as it did those who were rep-
resented. 641HONEYWELL, INC.8The parties stipulated that Respondent had five employees sta-tioned at Da-Tech, an independent company which took over certain
operations previously perfomed at the Fort Washington plant. With
some modifications, the customer liaison coordinator job at Da-Tech
was the same work previously performed by a unit member at the
Fort Washington plant.9The Respondent did not call Sell as a witness, nor offer any ex-planation for his absence. Accordingly, O'Rourke's unrebutted testi-
mony, which was corroborated by several other witnesses, is cred-
ited.Respondent introduces the JOB systemAn unspecified number of jobs originally assigned to theFort Washington facility, either were transferred to the Phoe-
nix plant, or subcontracted to other companies where Honey-
well maintained small staffs of its own. To deal with the re-
location of jobs in an organized manner, a team of human
resource professionals, headed by Darrell Middleton, was au-
thorized to design a divisionwide plan which would spell out
uniform procedures to govern the job application process for
vacant positions at all affected locations.Accordingly, by memo of May 22, 1991, circulated onlyto IAC supervisors, Middleton announced that an ``IAC divi-
sion-wide JOB'' (Job Opportunity Bulletin) system would
take effect the following week. A brochure, distributed wide-
ly to all unrepresented employees, described the JOB system
as a coordinated process which would ``enable all IAC em-
ployees'' at every IAC location who were ``not covered bya union contract'' to be informed of and apply for open posi-
tions within the division. (Emphasis added.) (R. Exh. 7.) As
a practical matter, the JOB system meant that notices of any
IAC vacancy would be posted for 5 days on bulletin boards
at all Honeywell IAC locations. The first job opening an-
nouncements appeared on a bulletin board outside the lunch-
room at the Fort Washington facility in late May or early
June 1991. By the end of the month, some 38 jobs had been
posted.Shortly after the JOB system was instituted, Respondentand the Union entered into negotiations for a new collective-
bargaining contract. The agreement, reached on June 29,
1991, preserved the intraunit job posting provision set forth
in the prior contract, but the JOB System was not raised or
referred to by either party.Over the next year or two, a significant number of vacan-cies were posted on the cafeteria bulletin board at the Fort
Washington facility pursuant to the JOB process. However,
bargaining unit employees who expressed interest in or at-
tempted to apply for a posted job were told that union mem-
bers were ineligible, For example, William Walters, a cali-
brator fabricator at the Fort Washington facility, with more
than 28 years seniority, testified that in August or September
1991 he spoke to Personnel Manager Dooney about a posted
vacancy for a calibrator fabricator's position in Phoenix.
Dooney told him that posted jobs were not available for
union members. When Walters pointed out that the vacancy
announcement described the very job he currently was per-
forming and the identical equipment the Company had
trained him to use, Dooney agreed that he should have had
the opportunity to apply, that it was ``stupid'' to exclude
him. (Tr. 56.)Under the JOB system, bargaining unit employees alsowere precluded from applying for Honeywell positions lo-
cated at the sites of subcontractors or vendors. For example,
unit employee Herbert Webb testified about a job vacancy
posted in February for a Honeywell customer liaison coordi-
nator who would be stationed at Da-Tech, a company to
which Respondent subcontracted some of its product lines.
When Webb asked Core Products Manager Bill Sell if he
could apply, Sell initially told him he didn't know whether
hourly (i.e., union) employees were eligible. Subsequently, a
personnel officer advised Sell that bargaining unit employees
were not entitled to apply for positions advertised throughthe JOB procedure.8Webb and two coworkers also posed thesame question to Stockroom Supervisor Arlene Deal and re-
ceived the same negative answer. Deal acknowledged that
she told Webb ``he would not be considered for the job ...

[b]ecause he was union.'' (Tr. 232.)Similarly, former unit employees Albert Gisondi Jr. andJohn O'Rourke, each with more than 25 years' tenure at the
Fort Washington plant, spoke to several officials about ob-
taining work at Da-Tech after learning that their jobs would
be transferred there. Gisondi testified that Supervisor Deal
told him she had heard from her manager, Sell, that Da-Tech
``wasn't taking any Union people.'' She then admonished
Gisondi not to pursue the matter further. (Tr. 46.) Deal did
not deny the statements that Gisondi attributed to her.O'Rourke added that in March he saw a notice posted fora customer service analyst, a job he previously held for 4
years as a bargaining unit member, and called his manager,
Sell, to register interest in the post. According to O'Rourke's
uncontroverted testimony, Sell replied, ``John, I would like
to have you, but I have been ordered by labor relations not
to take any bargaining unit employees.''9(Tr. 65.)Although unit employees were not permitted to apply forvacancies announced under JOB procedures, occasionally,
Respondent circumvented its own rules by offering jobs to
some of the represented workers without posting the vacancy
or requiring bids on them. William Walters testified that he
knew of three bargaining unit employees who were offered
and accepted specialized positions at the Phoenix plant.
Gisondi was aware that a unit employee accepted a job at
Da-Tech offered to him by a Honeywell supervisor. Terri
Ferguson, a member of the personnel staff at the Fort Wash-
ington facility, confirmed that four or five unit employees
transferred to Phoenix without applying through the JOB
process. Deal added that she was one of seven employees
who continued to work for Honeywell at the Da-Tech plant,
after some of Respondent's product lines, equipment, and
stock were transferred there. Two of the seven positions pre-
viously performed by unit employees, were filled through the
JOB process.Evidence on the issue of antiunion animusThe General Counsel elicited testimony from several wit-nesses to prove that Respondent purposefully excluded unit
employees from the JOB system because of its antiunion ani-
mus. Michael McAneny, a 16-year employee and former
chairperson of the Local's in-plant grievance committee, tes-
tified that Respondent's director of human resources, Charles
Schroeder, displayed great hostility toward the Union during
negotiations for a new labor contract in late June 1991.
While the parties were engaged in bargaining, they also were
locking horns in an arbitration hearing brought about by the
Union's claim for disputed vacation payments. Irritated that 642DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
10The Respondent appealed the aribrator's award, but reached acompromise settlement with the Union before the appeal was heard.the Union had pursued its claim to arbitration, Schroeder re-fused to retain an arbitration clause in the successor agree-
ment. Two months later, on August 20, 1991, the arbitrator
issued an award which required that Respondent pay bargain-
ing unit employees approximately $300,000 in vacation bene-
fits.10Subsequently, during a meeting with union negotiators,a visibly angry Schroeder attributed the award to the arbitra-
tor's senility and accused union witnesses of having lied dur-
ing the arbitration hearing.McAneny recounted another incident which occurred inFebruary when he advised Supervisor Deal that he had ap-
plied for a job at Da-Tech. Allegedly, Deal told him his
chances were slim since Honeywell was screening the appli-
cations and would weed out anyone with union ties. Deal de-
nied telling any bargaining unit member, including
McAneny, that the Respondent screened applicants for Da-Tech, or that McAneny would not be hired because of his
union membership. However, she did acknowledge that he
would not be considered for employment because he was a
union member.McAneny also recalled that during a job evaluation inter-view, he asked the then-Core Products Manufacturing Man-
ager Mike Cash, why the Respondent was combining and
eliminating jobs. Cash replied that the Union was at fault for
the job cutbacks. McAneny further testified that Cash told
him he was ``setting up the operation at Da Tech;'' that he
was ``running the show;'' there. and although he wanted to
utilize employees with expertise, he was unable to do so be-
cause ``they were Union people.'' (Tr. 27.)Cash, who left Respondent's employ in 1992 after a careerof 29 years, had a different slant on his contacts with Da-
Tech. He did not deny telling McAneny that the Union was
to blame for the loss of jobs at the Fort Washington plant,
or boasting that he was responsible for ``set(ting) up the op-
eration at Da-Tech.'' However, he explained that his purpose
was to supply Da-Tech with technical and logistic advice
about production which had nothing to do with hiring prac-
tices. Therefore, he stated that when Honeywell employees
asked him about jobs with Da-Tech, he told them he had
nothing to do with with the hiring practices there, other than
knowing that the company intended to recall its own laid-off
employees.Discussion and Concluding FindingsA. The Parties' PositionsThe principal question in this case is whether Respondentviolated Section 8(a)(1) and (3) of the Act by maintaining its
JOB system which precluded unit employees covered by a
union contract from bidding for vacancies within the IAC di-
vision. A separate question is raised as to whether Respond-
ent engaged in independently unlawful conduct by telling
employees they would not be considered.The General Counsel and Charging Party posit that theJOB system was discriminatory on its face, thereby making
it unnecessary to prove antiunion animus. Nevertheless, they
submit that if such proof is required, the record contains
ample evidence of such animus, thereby supporting the infer-ence that it was the motivating cause of Respondent's con-duct.Respondent defends its exclusion of unit employees fromthe JOB program on multiple grounds. First, pointing out
that an employer may treat nonunit and unit employees dif-
ferently as long as the differences are not the result of
antiunion animus, Respondent claims that no evidence exists
that the exclusion of union employees from the JOB system
was the product of any antiunion motive. In fact, Respondent
argues that it would have acted unlawfully had it attempted
to impose the JOB policy unilaterally on the unit employees.
Further, Respondent insists it had no duty to propose the
JOB procedure to the Union during negotiations since it was
a nonmandatory subject of bargaining. Lastly, Respondent ar-
gues that the Union waived its right to bargain over the JOB
program.After considering the parties' arguments in light of therecord and relevant precedent I conclude that the Respond-
ent's JOB procedure was on its face, violative of Section
8(a)(3) and (1) of the Act. Therefore, evidence of discrimina-
tory intent is not required. However, such evidence is not
hard to find; the record contains ample proof that Respond-
ent's agents knew that its job transfer policy would be an
economic death sentence for the unionized employees. By
purposefully crafting and maintaining a procedure that it
knew would inevitably destroy the unit and foreclose alter-
native employment opportunities to most of those who were
represented, Respondent not only rid itself of the Union's
presence at Fort Washington, it made sure that this presence
would not be resurrected soon at another Honeywell IAC
site. Respondent's conduct was a paradigm of discrimination
under Section 8(a)(3).B. Respondent's JOB Program Violates Section8(a)(3)
Applicable precedentsAs a general rule, an employer will not violate the Act bymaintaining different terms and conditions of employment
for union and nonunion employees, absent evidence that
antiunion animus motivated the distinctions. However, under
some circumstances, specific evidence of illegal intent is
``not an indispensable element of proof of violations.''...``Some conduct may by its very nature contain the implica-
tions of the required intent; or the natural, foreseeable con-
sequences of certain action may warrant the inference.''
NLRB v. Erie Resistor Corp., 373 U.S. 221, 227 (1963) (cita-tions omitted). For example, conduct which is inherently de-
structive of employee rights carries its own ``indicia of in-
tent,'' and therefore, requires no specific proof of unlawful
motivation. NLRB v. Great Dane Trailers, 388 U.S. 26, 33(1967). Conduct which inevitably hinders future bargaining
or poses continuing obstacles to the exercise of employee
rights is regarded as ``inherently destructive.'' Swift Inde-pendent Corp., 289 NLRB 423, 429 (1988), remanded subnom. Esmark Inc. v. NLRB, 887 F.2d. 739 (9th Cir. 1989).Application of precedent to the facts of this case(1) The JOB system was inherently destructive ofemployee rightsThe General Counsel and the Charging Party contend, andthe Respondent denies, that the JOB policy was inherently 643HONEYWELL, INC.11Noting in its brief that the JOB procedure did not relate to jobopenings in the unit and, therefore, was not a mandatory subject of
bargaining, Respondent correctly asserts that it could unilaterally im-
plement the JOB system. However, Respondent ignores the obvious
point that since the system did not affect intraunit transfers, it was
free to open the JOB procedures to unit employees without fear of
impinging on contractual provisions.12Rehearing denied 715 F. 2d 1020 (1983).13Respondent claimed that it did not open the JOB program torepresented employees for fear it would be accused of acting unilat-
erally; yet, it correctly argued in its brief that it had no duty to nego-
tiate about the JOB procedure as a nonmandatory subject of bargain-
ing. Then, in another twist of reasoning, Respondent faulted the
Union for failing to raise the matter during negotiations. These in-consistent positions suggest that Respondent had a difficult time
finding a convincing rationale for its conduct.14The Union's failure to even allude to the JOB procedure at thebargaining table is so evidently against its interests and those of its
members as to lend weight to a belief that unit employees were un-
aware of the new system. In addition, the record fails to show that
any represented employee inquired about transferring to another job
until the fall of 1991, months after the JOB policy was announced
and negotiations for a successor collective-bargaining agreement
concluded.15As noted above, Respondent recognized in its brief that it wasnot obliged to bargain about the JOB system. Therefore, because the
Union could not demand that Respondent bargain about the JOB
system, it had no right which could be waived.destructive of employee rights and, therefore, does not re-quire specific proof of unlawful motivation.Respondent insists that it did not exclude the representedemployees from the JOB system to discriminate against
them, but to avoid the pitfalls of unilateral action where a
collective-bargaining agreement was in place with its own
job bidding provisions. Respondent's theory seems to be that
the job bidding provisions in the contract were exclusive and
precluded unit employees from bidding for jobs outside the
unit. Accordingly, Respondent maintains that it would have
abrogated its duty to abide by the agreement if it opened the
JOB program to unit employees.Respondent's argument is without merit. The Companywas well aware that the transfer provisions in the collective-
bargaining agreement pertained solely to intraunit transfers,
whereas the JOB system applied to positions outside the
unit.11Respondent also knew, and even boasted that unit em-ployees bid on and were awarded jobs outside the unit with-
out suffering any repercussions before the JOB policy was
implemented. Therefore, it also had to know that granting
represented employees the right to bid on nonunit jobs would
not have encroached on any provision in the parties' collec-
tive-bargaining agreement. Respondent's argument that it
simply was trying to comply with its obligations under the
collective-bargaining agreement was pure sophistry. Re-
spondent understood perfectly well that it could offer the
JOB program to both unit and nonunit employees without
risk of violating Section 8(a)(5).Respondent also knew that production at the Ft. Washing-ton plant would be discontinued. Therefore, it readily could
foresee that foreclosing transfer options to the represented
production employees would put them out of work and evis-
cerate the unit. By precluding unit employees from the JOB
system, knowing what the consequences would be, Respond-
ent did not simply ``hinder future bargaining,'' it did away
with it. The handful of unit employees who were fortunate
enough to obtain work with the Respondent at other loca-
tions, left the Union behind. For those who remained at Fort
Washington, the unit was decimated. Respondent surely real-
ized that by excluding represented employees from the JOB
system, the unit would not survive. Such conduct is inher-ently destructive of employees' rights.If Respondent genuinely was concerned that the job trans-fer provisions in its contract with the Union were exclusive,
and that unilaterally offering an alternative procedure to the
unit employees would impinge unlawfully on those provi-
sions, a route was available other than the onerous one it
chose: Respondent could have notified the Union of its pro-
posed JOB system with enough time to afford the Local a
reasonable opportunity to present counterproposals. See GulfStates Mfg. v. NLRB, 704 F.2d 1390, 1397 (5th Cir. 1983).12The failure to notify the Union suggests that Respondentknew that in the circumstances present here notice was not
required. However, Respondent could not admit that noticewas irrelevant, for then it would have had to relinquish thedefense that it excluded unit employees from the JOB pro-
gram in order to avoid abrogating the parties' collective-bar-
gaining agreement. Respondent's inconsistent positions rein-
force the conclusion that its real motive for declaring unit
employees ineligible for posted positions under the JOB plan
was an unlawful one.13Respondent contends that the Union had to know about theJOB system by virtue of the wide distribution of a manage-
ment memo and brochure introducing the new policy to non-
union personnel. In addition, Respondent points out that no-
tices of vacancies were posted on a bulletin board adjacent
to a plant lunchroom during the weeks the parties were en-
gaged in collective bargaining. In light of these facts, Re-
spondent argues that by failing to raise the matter during ne-
gotiations, the Union waived its right to do so.Respondent's assumption that the Union knew about theJOB program because materials describing it were circulated
widely in the plant (that is, to everyone but the unit employ-
ees), does not prove that the Union actually received notice.
Respondent adduced no evidence demonstrating that the
Union was aware of the JOB system prior to or during bar-
gaining.14Absent such proof, the Union may not be faultedfor failing to request bargaining, for waiver may not be light-
ly inferred; it must be clearly and unmistakeably expressed.
Metropolitan Edison Co. v. NLRB, 460 U.S. 698, 707±708(1983).15Even if the Union had heard about the JOB system, suchknowledge would have been gained after Respondent had de-
veloped and introduced the new procedure. In short, the
Company presented the Union with a fait accompli. Under
such circumstances, it cannot be said that the Union waived
its right to request bargaining. See Gulf States Mfg. v. NLRB,supra; Blue Cross Blue Shield, 286 NLRB 564, 587 (1987).Respondent's conduct was discriminatorily motivatedAlthough the JOB system ``carried its own indicia of in-tent,'' thereby eliminating the need for specific proof of
antiunion animus, the record is replete with evidence which
establishes that Honeywell's managers had no love for the
Union or its adherents, and that its antipathy motivated the
exclusion of unit employees from the JOB program. Con-
sider, for example, the fact that Schroeder, the Company's 644DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
16Deal denied making this statement, but admitted other remarksof an antiunion nature. This incident is discussed below as a viola-
tion of Sec. 8(a)(1).17If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, beadopted by the Board and all objections to them shall be deemed
waived for all purposes.chief negotiator, insisted on withdrawing a contractual arbi-tration provision during the 1991 collective-bargaining ses-
sions because he regarded union officials as untrustworthy,
believing they had lied when testifying in a recent arbitration
hearing. Schroeder's uncontroverted statement to McAneny
that the Union was to blame for the closure of operations at
Fort Washington further fuels the conclusion that Respondent
stored an abundant supply of antiunion bias. Supervisor Deal
apparently was aware of the Company's hostile attitude to-
ward the Union for she told a unit member that Respondent
was screening applications for openings with Da-Tech and
that his union ties would prevent his employment there.16Animus again was revealed when a witness acknowledged
that if positions posted under the JOB system were unfilled
Respondent hired people off the street in preference to unit
employees. The foregoing evidence is more than enough to
sustain the conclusion that the Respondent precluded unit
employees from applying for vacancies under the JOB pro-gram because they were union adherents.C. Respondent Independently Violated Section 8(a)(1)Unit employees Gisondi and McAneny were on a collisioncourse with Stockroom Supervisor Deal with respect to their
conflicting testimony about employment with Da-Tech. The
employees testified that they heard from Deal that Sell had
advised her to warn them they should not seek work with
Da-Tech since that firm would not hire anyone tainted by
union membership. Notwithstanding Deal's denial that she
made such statements, I credit Gisondi and McAneny's ver-
sions of this incident. I found Gisondi to be a mild-mannered
man who answered questions quite thoughtfully. Further,
since the employees' accounts were quite similar, they
strengthened each other's credibility.Deal's admonitions to the Gisondi and McAneny resemblean encounter described in Hallmark & Son Coal Co., 299NLRB 259, 268 (1990), where a supervisor warned employ-
ees that a successor would not hire them because they were
represented by a union. On those facts, the Board affirmed
the administrative law judge's conclusion that the employer
violated Section 8(a)(1). Id. at 260. In light of Hallmark, andother similar precedents, it follows that Respondent is liable
for Deal's comments which interfered with the employees'
Section 7 rights in violation of Section 8(a)(1).Respondent maintains that pursuant to Section 10(b) of theAct, the amendment to the complaint alleging a violation of
Section 8(a)(1) was not closely related to the charge giving
rise to the complaint and was untimely filed. Respondent is
clutching at straws. It is difficult to imagine how an amend-
ment could be more closely related to a complaint accusing
the Respondent of excluding unit employees from consider-
ation for job transfers because of their union affiliation, than
the one at issue here alleging that employees were told that
they should not apply for jobs with another employer be-
cause of their union ties. Respondent also errs in arguing that
the amendment was untimely. Section 10(b) provides that a
charge must be filed no later than 6 months after the alleg-
edly unlawful event to be timely. However, this requirement
does not pertain to amendments to the complaint, as was thecase here. See National Licorice Co. v. NLRB, 309 U.S. 350,369 (1940).CONCLUSIONSOF
LAW1. By maintaining a practice of excluding employees whowere or are presently in a union-represented bargaining unit,
or covered by a union contract, from applying for jobs in its
Industrial Automation Controls Division under its JOB pol-
icy, Respondent engaged in conduct which was inherently
destructive of employee rights and discriminated against the
represented employees in violation of Section 8(a)(1) and (3)
of the Act.2. By telling employees that they should not seek employ-ment with and would not be hired by another employer be-
cause of their union affiliation, Respondent violated Section
8(a)(1) of the Act.3. Respondent's unfair labor practices referred to above af-fect commerce within the meaning of Section 2(6) and (7)
of the Act.THEREMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I shall recommend that it cease and
desist therefrom and take certain affirmative action set forth
below to effectuate the purposes and policies of the Act, in-
cluding the posting of an appropriate notices to inform em-
ployees that it will not engage in further violations of the
Act.Having also found that Respondent maintained a JOB sys-tem policy which contained an exclusionary provision unlaw-
fully denying union-represented employees at its Fort Wash-
ington facility the opportunity to apply for positions outside
the unit in Honeywell's Industrial Automation Controls Divi-
sion, Respondent shall be directed to rescind the exclusionary
provision. In addition, Respondent shall be ordered to send
written notice to all employees who were or are in the unit
or covered by a collective-bargaining agreement with Local
116, that it has rescinded the exclusionary provision of the
JOB system; invite them to apply for any position which was
posted pursuant to that system from the date the policy was
initiated in May 1991 until the date it is rescinded;. assure
them that if they submit timely applications, Respondent will
review them without discriminating against them because
they were or are affiliated with the Union, and that if they
would have been selected for the position, but for the exclu-
sionary provision of the JOB system, they will be offered the
position or, if it no longer exists, to a substantially equivalent
one without prejudice to their seniority rights or other rights
and privileges previously enjoyed.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended17ORDERThe Respondent, Honeywell, Inc., Fort Washington, Penn-sylvania, its officers, agents, successors, and assigns, shall1. Cease and desist from 645HONEYWELL, INC.18If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''(a) Telling employees that Da-Tech or any other companywill not hire them and instructing them not to seek employ-
ment with such companies because of their union affiliation
or activities.(b) Maintaining a policy which denies employees who arein a union-represented or covered by union contract, the op-
portunity to apply for positions with Respondent which are
outside of their collective-bargaining unit.(c) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the National Labor Relations
Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Rescind the provision in Respondent's JOB policywhich denies employees who were or are in a union-rep-
resented bargaining unit or covered by a collective-bargain-
ing agreement the opportunity to apply for positions with Re-
spondent.(b) Notify in writing all employees who were or are in aunion-represented bargaining unit, or covered by a union
contract, that the exclusionary provision of the JOB system
has been rescinded; invite them to apply for any job which
was posted pursuant to that system from the date of its in-
ception in May 1991, to the date of recession; assure them
that if they apply, their applications will be reviewed in a
nondiscriminatory manner without reference to the fact that
they were or are members of a union-represented bargaining
unit, or covered by a union contract; and that if they would
have been selected but for the exclusionary provision of the
JOB system, they will be offered the position or, if it no
longer exists, to a substantially equivalent one, without preju-
dice to their seniority or any other rights and privileges pre-
viously enjoyed.(c) Make whole those employees who accept such posi-tions for any loss of earnings and other benefits they lost due
to its failure to consider them when the positions originally
were posted and available. If acceptance of the positions re-
quire that employees move their residences, Respondent shall
pay their relocation expenses pursuant to its corporate reloca-
tion policy.(d) Post at all facilities within Respondent's Industrial Au-tomation Controls Division copies of the attached noticemarked ``Appendix.''18Copies of the notice, on forms pro-vided by the Regional Director for Region 4, after being
signed by the Respondent's authorized representative, shall
be posted by the Respondent immediately upon receipt and
maintained for 60 consecutive days in conspicuous places in-
cluding all places where notices to employees are customar-
ily posted. Reasonable steps shall be taken by the Respond-
ent to ensure that the notices are not altered, defaced, or cov-
ered by any other material.(e) Mail a copy of the attached notice to all employeeswho were or are employed in a union-represented bargaining
unit, or covered by a union contract, including those on dis-
ability, workers compensation or other authorized leave, from
the date that the JOB system was implemented in May 1991,
until it is rescinded. Include with the notice, a letter, ap-
proved by the Acting Regional Director, stating the letter's
purpose, the assurances required by the attached notice, and
the procedures to be followed in applying for positions avail-
able to them pursuant to this Order.(f) Provide the Acting Regional Director with: (1) a list ofthe names of employees to whom copies of the notice were
mailed, with the date or dates of such mailings, and (2) a
list of employees' names who applied for available positions
pursuant to this Order, the positions for which they applied,
and the reasons any such applicant was not selected. Re-
spondent shall cooperate with the Regional Office in any in-
vestigation it may pursue regarding a decision not to employ
any person who applies pursuant to the terms of this Order.(g) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to determine the
identity of employees to whom this Order applies, the
amount of backpay or other sums that may be due under the
terms of this Order.(h) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.